Citation Nr: 1225908	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  11-17 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a hearing loss disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.  

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for hearing loss.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's left ear hearing loss first manifested many years after service and is not related to his service or to any aspect thereof, including in-service acoustic trauma.  

2.  At no point during the appeal has the Veteran had right ear hearing loss for VA compensation purposes. 


CONCLUSION OF LAW

Hearing loss was not incurred or aggravated by active military service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), Pelegrini at 112. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran's status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability. 

VA's notice requirements were satisfied by a letter issued in November 2009, which apprised the Veteran of the information VA would obtain, the information he was responsible for obtaining, and the criteria for establishing service connection.  The notice further advised the Veteran of how VA establishes both disability ratings and effective dates.  This notice was provided to the Veteran prior to the initial adjudication of his claim.  Thus, the Board finds that VA's duty to notify has been satisfied.

Regarding VA's duty to assist, the Veteran was afforded the necessary VA examination February 2010.  Although the necessary audiometry examination was given, the service treatment records were not available to the examiner for review; consequently, the examiner was unable to provide an opinion without resort to speculation.  As a result, the RO obtained the relevant service treatment records and requested that the examiner review the claims file in light of those records, and render an opinion as to whether the Veteran's current claim of bilateral hearing loss is related to in-service noise exposure as a cook.  In April 2010, the examiner provided an opinion based upon a review of the relevant service records.  The Board finds that the VA examination report is adequate for evaluation purposes because the examiner conducted a physical examination, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation of the claimed disability is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, neither the Veteran nor his representative has alleged any deficiency with regard to this examination, nor have they alleged any resulting prejudice.  

The Veteran was also provided with an opportunity to testify at a hearing but he declined.  For the foregoing reasons, the Board finds that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Laws and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In addition, for certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a prescribed period following discharge from service; the presumptive period for psychoses is one year.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  To show a chronic disease in service requires a combination of manifestations sufficient to identify the disease, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptomatology after service is required for service connection.  See 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all of the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

The United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

In Hensley, the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d), which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, as noted above, pursuant to 38 C.F.R. § 3.303(b) (2011), the second and third elements of service connection can be established by demonstrating a continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. at 307.

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In some circumstances, lay evidence constitutes competent evidence to establish the presence of observable symptomatology, such as hearing loss or pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Here, the Veteran is competent to report hearing loss.  Layno, supra.  He reported hearing loss on several occasions, once as part of his compensation claim in November 2009, another in his statement in support of his claim received in December 2009, another in his Notice of Disagreement (NOD) received in January 2011, and finally in his substantive appeal (VA Form 9, Appeal to Board of Veterans' Appeals).  However, lay assertions are not competent to establish a hearing loss disability under 38 C.F.R. § 3.385 since such diagnosis is made based on audiometric and speech discrimination test results.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran. 

III.  Factual Background and Analysis

The Veteran seeks service connection for bilateral hearing loss, which he contends developed as a consequence of in-service acoustic trauma.  In addition, he indicates that he has had diminished hearing acuity since service.  Indeed, in several statements, the Veteran reports that he was informed by a service examiner at separation that he had a 30 percent loss in his ability to hear.  See November 2009, December 2009, January 2011 and June 2011 statements.

The Veteran's DD Form 214 indicates that his military occupational specialty was a cook.  In his statement in support of his claim, he averred that during service he "worked with steam coppers that released steam at a high decibel."  

Service treatment records reflect that at the time of the Veteran's March 1978 entrance examination, he did not report any ear trouble, and on clinical evaluation the examiner indicated no abnormalities associated with the Veteran's ears.  At the audiological evaluation, pure tone thresholds, in decibels, were as follows:   




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
10
LEFT
15
15
35
15
25

There was no diagnosis of a hearing loss disability following this examination.

In July 1982, the Veteran underwent a separation examination; as part of this examination he completed a Report of Medical History - he did not report any ear trouble, and on clinical examination, the examiner indicated no abnormalities associated with the Veteran's ears.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
5
25
LEFT
0
0
35
15
15

No diagnosis of hearing loss was entered following this evaluation.  This examination reflects no decrease in hearing acuity in the left ear, and a slight decrease in hearing acuity in the right ear, as indicated by a 5 decibel differential at the 2000 Hertz frequency, and a 15 decibel differential at the 4000 Hertz frequency.  

The February 2010 audiological evaluation revealed pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
20
30
LEFT
15
20
40
30
30

Speech audiometry revealed speech recognition at 100 percent in both ears.  The examiner diagnosed the Veteran as having mild high frequency hearing loss in the left ear.  She noted that the Veteran's hearing loss in his right ear is not considered disabling under 38 C.F.R. § 3.385.  

Subsequent to offering this impression, the examiner noted the Veteran's long history of occupational noise exposure working as a cook, and as a kiln operator (without hearing protection); recreationally, the examiner noted that the Veteran hunted once a year (using hearing protection).  The VA examiner was unable to provide an opinion during the February 2010 examination because although the claims file was received, the service treatment records were not included in the file.  

In an April 2010 addendum, after reviewing the Veteran's claims folder and considering the findings of the audiological examination, the examiner determined that the Veteran had mild left ear hearing loss at the 2000 Hertz frequency at entrance, and had no significant threshold shift in his left ear hearing at separation.  Thus, the examiner found that the current left ear hearing loss was not the result of military noise exposure.  

As to the right ear, while the in-service audiometry examinations indicate decreasing right ear hearing acuity during service, no right ear hearing loss disability ever developed in service.  Indeed, the February 2010 audiometric results indicate that, for the purposes of VA compensation, the Veteran's current right ear hearing loss is still not a disability. 

On review of the foregoing evidence, the preponderance of the evidence is against a finding that the Veteran's claimed bilateral hearing loss is etiologically related to service.  First, there is no medical evidence in service of any hearing loss or any significant worsening of the Veteran's hearing acuity over time during service as reflected in the service treatment records on file.  Additionally, there is no medical evidence of any hearing loss as defined by VA within one year of separation of service so as to warrant service connection on the basis of presumption.  See 38 C.F.R. §§ 3.307, 3.309.  

Although the Veteran is competent to provide lay statements relating to his hearing loss, the Board finds these statements not credible as they are inconsistent with the contemporaneous, objective audiometric tests taken in service; he was not diagnosed with a hearing loss disability in his left ear until many years after service, and he presently does not have a right ear hearing loss disability for VA compensation purposes.  Therefore, he is not entitled to service connection for bilateral hearing loss on a presumptive basis or on the basis of there being a continuity of symptomatology since service.

However, as noted above, the Veteran is not required to show that he met the criteria of 38 C.F.R. § 3.385 at separation if he has a hearing loss otherwise shown to have begun in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The law generally provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As discussed above, the only medical opinion of record addressing the determinative matter at hand weighs against the Veteran's claim.  In the April 2010 VA addendum to the February 2010 VA examination, the examiner indicates that the Veteran's currently diagnosed left ear hearing disability was not caused by or a result of military noise exposure.  Here, the VA examiner diagnosed the Veteran with mild high frequency hearing loss in his left ear.  However, as there was no significant threshold shift noted from entrance to separation, and there was a long history of post-service civilian noise exposure.  The records reflects no decrease in left ear hearing acuity.  The objective audiometric results show that the Veteran's left ear hearing stayed consistent at 2000 Hertz, and improved at the 500, 1000, 3000 and 4000 Hertz frequencies.  

Significantly, the April 2010 medical opinion reflects reliance on relevant medical expertise, a detailed consideration of the relevant medical evidence and the Veteran's lay statements regarding his account of symptomatology, as well his history of military, occupational and recreational noise exposure.  What is more, the provided opinion is generally consistent with the other medical evidence of record, service and post-service.  In sum, the April 2010 VA addendum opinion is supported by clear medical reasoning and logic, making the opinion highly probative evidence against the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, there is no medical opinion to the contrary.  

Again, the Board recognizes that the Veteran is competent to provide lay statements relating to the onset and continuity of his current symptomatology, however his lay report is not competent to establish a hearing loss disability under 38 C.F.R. § 3.385.  Although he is competent to report that at separation he was told by the service examiner that he had lost 30 percent of his hearing, the Board finds this statement not credible as this is not noted in the record of evidence, and the separation examination report reflects contrary findings.  In light of the objective medical evidence, the Veteran's statement as to his 30 percent hearing loss, while competent, is not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence). 

The matter on which this claim turns is one within the province of trained medical professionals, in that a determination of whether a hearing loss disability for VA compensation purposes was incurred in service is "medical in nature," as a diagnosis relies on the interpretation of medical tests.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The Veteran is thus not competent to render an opinion on such a medical matter as he does not have the appropriate medical training or expertise.  See Jandreau v. Nicholson, 492 F.3d at 1377 (lay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer).  In light of the foregoing, the Board finds that the claim for service connection for left ear hearing loss must be denied because the preponderance of the evidence is against the claim.  

With respect to the Veteran's right ear hearing loss claim, as the there is no competent evidence showing that at any point during this appeal that he has had right ear hearing loss disability as defined by 38 C.F.R. § 3.385, the Veteran's claim for right ear hearing loss must also be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of a current disability, there cannot be a grant of service connection).  

In reaching these determinations, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for hearing loss is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


